GOLDTHWAITE, J.
The statute cited by the counsel for the Bank, in its second section, directs, that thereafter, in all suits commenced by motion by the Bank, the notices and copies shall be prepared by the attorney; afterwards, its third section provides, that it shall not be lawful for clerks, in such cases, to charge other than certain enumerated fees, amongst which is one of twenty-five cents for issuing an alias execution. The County Court seems to have' considered the words, in such cases, as referrable to suits commenced after Jhe passage of the act; but, in our judgment, these terms connect themselves with all suits commenced by the Bank, by motion, and that the object of the enactment is to limit the fees for acts performed subsequently to the passage of the act. The consequence of this construction is, that the clerk was not entitled to receive more than the sum tendered.
Judgment reversed and cause remanded.